      Case 2:19-cv-01695-RFB-EJY Document 55 Filed 04/22/21 Page 1 of 2



 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10   KIM BIRON, an individual,                               CASE NO: 2:19-cv-01695-RFB-EJY
11                   Plaintiff,
12            vs.                                              STIPULATION AND ORDER TO
                                                              EXTEND TIME FOR PLAINTIFF TO
13   WYNDHAM VACATIONS OWNERSHIP, INC.,                         RESPOND TO DEFENDANT’S
     doing business as a foreign corporation,                    MOTION FOR SANCTIONS
14
                     Defendants.                                      (First Request)
15

16          COMES NOW, Plaintiff, KIM BIRON, (“Plaintiff”), by and through her counsel, the law

17   firm of Hatfield & Associates, Ltd., and Defendant WYNDHAMVACATIONS OWNERSHIP,

18   INC. (“Defendant”) by and through its counsel, Amy L. Thompson, Esq., of the law firm of Littler
19
     Mendelson, P.C., hereby stipulate and agree to extend the time for Plaintiff to Respond to
20
     Defendant’s Motion for Sanctions (ECF #47). This request is submitted pursuant to LR IA 6-1, 6-2
21
     and LR II 7-1 and 26-4 and is the party’s first request for an extension of time for Plaintiff to
22
                                                        28




     respond to Defendant’s Motion for Sanctions.
23

24          Good cause exists for this extension, Plaintiff’s counsel’s paralegal has been out of the
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25   office on leave due to needing to care for a family member, which has caused a backflow of work.
26   Additionally, Plaintiff’s counsel will need to confer with his client regarding the facts of the
27
     attendant motion and his client has not been available to do so.
28
     ///

                                                       1
      Case 2:19-cv-01695-RFB-EJY Document 55 Filed 04/22/21 Page 2 of 2



 1          Accordingly, Plaintiff shall have up to and including May 10, 2021, to respond to

 2   Defendant’s Motion for Sanctions (ECF #47). Defendant’s reply to Plaintiff’s response will be
 3
     extended to May 21, 2021.
 4
     Dated this 21st day of April, 2021            Dated this 21st day of April, 2021
 5
     HATFIELD & ASSOCIATES                         LITTLER MENDELSON, P.C.
 6
            /s/ Trevor J. Hatfield                       /s/ Amy L. Thompson
 7   By:                                           By:                   _________________
      Trevor J. Hatfield, Esq. (SBN 7373)           Patrick H. Hicks, Esq. (SBN 4632)
 8    703 S. Eighth Street                          Amy L. Thompson, Esq. (SBN 11907)
      Las Vegas, Nevada 89101                       3960 Howard Hughes Parkway, Suite 300
 9    Tel: (702) 388-4469                           Las Vegas, Nevada 89169-5937
      Email: thatfield@hatfieldlawassociates.com
10    Attorney for Plaintiff                        Tel.: (702) 862-8800
                                                    Email: phicks@littler.com
11                                                  Email: athompson@littler.com
                                                    Attorneys for Defendant
12

13
                                               IT IS SO ORDERED:
14

15
                                               UNITED STATES MAGISTRATE JUDGE
16

17                                             Dated:     April 22, 2021

18

19

20

21

22
                                                    28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26

27

28


                                                   2
